Tuition Assistance Policy for Nutranomics, Inc. Nutranomics, Inc. is willing to pay for the cost of Employee education for employees that meet specific criteria and that will improve the value of employees to the Company. However, due to the expense involved, the Company must have a commitment from the employee receiving the education; a commitment to insure they will apply this education while employed with the Company. Employee agrees and understands this education is a voluntary effort for which no wages will be paid. As consideration for the payment, Employee agrees to continue employment with Company, from the commencement of the training, for an additional 5 (five) years, through February 25, 2018. If for any reason the Employee voluntarily leaves the Company, or is terminated for good cause, he or she agrees upon termination to repay the amount on a prorated basis of months completed from the beginning of the training to his or her termination date. (See attached spreadsheet) If Employee is obligated to refund tuition reimbursement under the terms of this Agreement, the Company will withhold any amount due under this Agreement from Employee's last paycheck. By signing this Agreement, Employee expressly authorizes and agrees to have the Company deduct any amounts owed under this Agreement from his/her last paycheck. After such deduction, any remaining balance owed to the Company shall continue to be an obligation of Employee to the Company. Employee agrees to repay any remaining balance owed after the deduction from the final paycheck to the Company within 20 (twenty) business days of the date of termination. This agreement does not constitute an Employment Agreement. The employment relationship remains "at-will", meaning Employee and the Company have the right to terminate employment at any time, with or without notice, and without the need for cause.
